El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
María Santiago Alicea recurre de una resolución dictada por el Tribunal Superior que declaró sin lugar una moción de supresión de evidencia porque la peticionaria consintió voluntariamente al registro sin orden efectuado en su residencia. Por entender que su consentimiento no fue vo-luntario, revocamos.
r-H
La prueba presentada por el Ministerio Público y por la defensa constó de las declaraciones del Sargento Aníbal Rodríguez y de la Sra. María Rivera Ramírez.
Según surge del testimonio del sargento Rodríguez, éste se encontraba en horas de la tarde investigando el asesi-nato de tres (3) personas en el Residencial Vista Hermosa en Río Piedras cuando le informaron sobre una confidencia recibida en el Cuartel de Puerto Nuevo de que las armas *233utilizadas en esas fechorías se encontraban en el edificio Núm. 64, apartamento 755 de dicho residencial.
Enterados de esta información, el Sargento y agentes de la Unidad de Operaciones Tácticas, desplegando sus ar-mas, rodearon el apartamento. El Sargento llamó hacia el interior de éste y una menor, hija de María Santiago Ali-cea, le contestó que su madre se encontraba en la esquina del edificio conversando con unos vecinos. En ese momento llegó Santiago Alicea y el Sargento le pidió permiso para registrar su apartamento. Ésta se opuso y le exigió una orden de allanamiento. El oficial policiaco le expresó que no la tenía y ante la negativa de ella a dejarlo entrar, el Sargento se lo informó al Fiscal a cargo del operativo.
El Fiscal solicitó hablar con Santiago Alicea y el Sar-gento la llevó hacia donde él se encontraba. Luego de con-versar con él, Santiago Alicea accedió a que registraran su apartamento. Como resultado del registro los policías en-contraron tres (3) armas de fuego y arrestaron a Santiago Alicea y a su hija.
En el contrainterrogatorio, el sargento Rodríguez testi-ficó que la confidencia no fue recibida por él y que no tenía información sobre la persona que la ofreció. Declaró, ade-más, que no existía documento por escrito en la Policía que demostrase la existencia de dicha confidencia y que el po-licía que le informó sobre ella no fue quien la recibió. El sargento Rodríguez aceptó que tanto él como el Fiscal le dijeron a Santiago Alicea que si no consentía al registro la Policía se encargaría de conseguir una orden de allana-miento ese mismo día. Además, el Sargento aceptó que la única prueba que tenía para sospechar que en ese aparta-mento había ármas de fuego fue la confidencia recibida en el Cuartel. (1)
Por otro lado, la Sra. María Rivera Ramírez, una resi-*234dente del mismo residencial, testificó que el día de los he-chos se encontraba en su apartamento en horas de la tarde. Al llegar la Policía a investigar los asesinatos, ella bajó de su apartamento y se sentó a dialogar con Santiago Alicea y otras personas del residencial. De momento ob-servó que la Policía estaba tratando de abrir una ventana del apartamento donde residía Santiago Alicea. Al ver esta acción, ella se dirigió hacia dicho apartamento y encontró a Santiago Alicea preguntándole al sargento Rodríguez por qué estaban tratando de abrir la ventana de su apartamento. Este le informó sobre la confidencia que ha-bían recibido.
En su testimonio ella declaró que el Sargento le indicó a Santiago Alicea que si los dejaba entrar a su apartamento no la acusaría a ella ni a su hija menor. Testificó que Santiago Alicea le exigió al Sargento una orden de allana-miento y éste le contestó que no la tenía, pero que recor-dara que a ella no le iba a pasar nada. Declaró, además, que el Sargento le dijo que si se negaba a dejarlos entrar, dejaría a la Unidad de Operaciones Tácticas rodeando el apartamento en lo que conseguían la orden. Por último, la testigo manifestó que ante la negativa de Santiago Alicea, el Sargento la llevó hacia donde se encontraba el Fiscal.
Examinados los hechos narrados anteriormente y al amparo de la norma expuesta en el caso de Schneckloth v. Bustamonte, 412 U.S. 218 (1973), el Tribunal Superior (Hon. Laura E. Nieves de Van Rhyn, Juez) denegó la mo-ción de supresión de evidencia. Concluyó que a la luz de la totalidad de las circunstancias la acusada había consentido al registro.
Por no estar de acuerdo con este dictamen, Santiago Ali-cea acude ante esta Cüria y en su petición de certiorari sostiene que se debe suprimir la evidencia ocupada porque el consentimiento prestado en este caso fue el producto de coacción e intimidación por parte de los agentes del orden público. También señala que la confidencia que le fue in-*235formada al Sargento no fue corroborada y, en consecuencia, los policías no tenían causa probable para obtener la orden de allanamiento que había intimado el Sargento el día de los incidentes que originaron la acusación. Decidimos revi-sar y expedimos el recurso.
pH HH
El Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 299, en lo pertinente establece:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
En esencia, este artículo protege la intimidad del indi-viduo contra intrusiones arbitrarias del Estado.
Es ún principio firmemente establecido que todo registro, allanamiento e incautación llevado a cabo sin or-den judicial previa se presume irrazonable y, por ende, inválido. Pueblo v. Malavé González, 120 D.P.R. 470, 476 (1988); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Lebrón, 108 D.P.R. 324 (1979). Le corresponde al Ministerio Público rebatir esta presunción de invalidez demostrando que el registro realizado fue legal y razonable. Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986).
No obstante, existen varias excepciones al citado principio constitucional. Una de estas excepciones es el registro llevado a cabo a base de un consentimiento válido. Pueblo v. Narváez Cruz, supra, pág. 436. Dicha excepción “se configura en virtud de la facultad que posee el titular *236de la protección constitucional para renunciarla”. Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776, 777 (1982); Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965). Esta renuncia se deduce del acto del acusado de autorizar la entrada del funcionario de orden público o cuando se puede establecer que hubo una invitación implícita de su parte. Sin embargo se “requiere que esa renuncia sea expresa o implícita, pero voluntaria”. (Escolio omitido.) Pueblo v. Acevedo Escobar, supra, pág. 777. Véase, además, Pueblo v. Seda, 82 D.P.R. 719, 728-729 (1961).
En Pueblo v. Seda, supra, expusimos algunos de los factores determinantes sobre si medió o no una renuncia expresa o tácita. Estos son:
1) si ha mediado fuerza.o violencia ... 2) si se efectuó el re-gistro después de practicado un arresto ... y 3) si se encontra-ban otras personas presentes .... Pueblo v. Seda, supra, pág. 729.
Hemos establecido, además, que lo determinante es que la prueba sobre la renuncia del derecho constitucional sea clara, demostrativa de que no existió coacción verdadera de clase alguna, directa o indirecta. Pueblo v. Acevedo Escobar, supra, pág. 777; Pueblo v. Tribunal, 91 D.P.R. 19 (1964).
Recientemente en Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994), señalamos que “la voluntariedad de la renuncia dependerá de la totalidad de las circunstancias, Schneckloth v. Bustamante, 412 U.S. 218 (1973); no bas-tando demostrar una mera sumisión a la autoridad de un oficial del orden público”.
Al examinar la totalidad de las circunstancias de cada caso se deben considerar tanto las características de la persona que alegadamente ha consentido al registro como el ambiente en el cual se llevó a cabo. Estos factores no deben ser aplicados mecánicamente, sino que deben ser utiliza-dos como una guía en el anáfisis de cada caso.
*237En cuanto a las características personales hay que examinar la edad; la inteligencia promedio; la educación; si la persona estaba intoxicada o bajo la influencia de drogas al momento de prestar el consentimiento; si la persona consintió luego de ser informada de su derecho de rehusarse a consentir o habérsele dado las advertencias “Miranda”; y si había sido arrestado anteriormente y, por lo tanto, tenía conocimiento de las protecciones que provee el sistema legal a los sospechosos de un delito. Véase U.S. v. Chaidez, 906 F.2d 377 (8vo Cir. 1990).
En cuanto al ambiente en el que se prestó el consentimiento, hay que considerar si la persona que consintió fue amenazada, intimidada físicamente o maltratada por la Policía; si descansó en promesas o representaciones falsas de la Policía y si estaba en un lugar público o aislado. Por otro lado, si la persona inicialmente no permitió el registro, pero posteriormente lo autorizó, hay que determinar si fue obtenido luego de que la Policía amenazó al ciudadano diciéndole que si no consentía obtendrían una orden de registro y entrarían de todas formas. Véase United States v. Chaidez, supra.
Esta norma, expuesta por los tribunales federales, tam-bién ha sido adoptada por los tribunales estatales. Por ejemplo, el Tribunal Supremo de Connecticut, en el caso de Dotson v. Somers, 402 A.2d 790 (1978), aplicó los factores antes mencionados para suprimir una evidencia obtenida mediante un registro consentido. En este caso la peticiona-ria inicialmente se negó a dejar a tres (3) agentes de la Policía entrar a su hogar. Los agentes le advirtieron que negarse era inútil pues ellos podían conseguir una orden de allanamiento y regresar a registrar su hogar. Le expre-saron que esa sería una situación vergonzosa para ella. Ante estos hechos, el tribunal determinó que el consenti-miento no había sido voluntario, pues medió intimidación por parte de la Pobcía. En apoyo de su contención el Tribunal Supremo de Connecticut afirmó que la amenaza por *238la Policía de obtener automáticamente una orden es tan intimidante como la presentación de una expedida ilegalmente.
Por su parte, el profesor La Fave en su conocido tratado sobre registros y allanamientos examina cuidadosamente las circunstancias físicas o psicológicas que vician un consentimiento. La Fave establece que por lo general una amenaza por parte de la Policía de que obtendrá una orden de allanamiento invalida el consentimiento consecuente-mente prestado, si en el momento en que se hizo la ame-naza no había causa probable para emitir dicha orden.(2) En particular, señala lo siguiente:
...If the police make a show of force at the time the consent is sought, or if the surroundings are coercive in other respects, this is to be taken into account in determining whether the consent was voluntarily given. While it is unlikely that a single coercive element will, standing alone, be enough to invalidate a consent, several of them in combination certainly will....
It is significant, for example, that consent has been obtained while the consenting party was confronted by many police officers. The presence of a number of policemen is likely to suggest that the police are contemplating an undertaking which does not depend upon the cooperation of the individual from whom permission to search is being sought....
Similarly, the “display of weapons is a coercive factor that sharply reduces the likelihood of freely given consent”. (Escolio omitido.) W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 3, Sec. 8.2, pág. 181.
De la exposición normativa anterior se desprende que en Puerto Rico la validez de un registro consentido es una cuestión de hecho que se determina mediante un examen cuidadoso de la totalidad de las circunstancias que rodean el caso. En particular, al hacer el análisis de la totalidad de las circunstancias del caso, hay que tomar en cuenta las *239características de la persona que consiente y el ambiente en el cual prestó el consentimiento.
HH 1 — I hH
En el caso de autos, Santiago Alicea se encontraba en la esquina del edificio donde residía en el Residencial Vista Hermosa conversando con otros vecinos cuando la Unidad de Operaciones Tácticas, desplegando sus armas, rodeó su apartamento. La Sra. María Rivera observó que la Policía estaba tratando de abrir una ventana del apartamento de Santiago Alicea. En ese momento ésta se acercó hacia su apartamento, se negó al registro que pretendía hacer la Policía y les exigió una orden. El sargento Rodríguez, quien no tenía una orden de registro y allanamiento, junto con el Fiscal que dirigía la investigación, amenazaron a Santiago Alicea con que si no los dejaba entrar dejarían el edificio rodeado por la Unidad de Operaciones Tácticas de la Policía en lo que conseguían la orden y entrarían de todas formas. Luego de esta amenaza es que Santiago Ali-cea consiente al registro sin orden.
La presencia de la Unidad de Operaciones Tácticas ro-deando el edificio de Santiago Alicea, con sus armas ex-puestas, es un factor que . intimidaría a cualquier ciudadano. El hecho de que el operativo policiaco se efectuó con un contingente de la Unidad de Operaciones Tácticas de la Policía, con sus armas expuestas y en presencia de todos los vecinos, claramente incrementó la presión de los agentes del orden público sobre Santiago Alicea para que consintiera el registro. El hecho de que tanto el Fiscal como el Sargento la amenazaron con que si no les permitía en-trar dejarían el edificio rodeado con los policías de la Uni-dad de Operaciones Tácticas mientras obtenían la orden judicial, y que conseguirían ésta y entrarían de todas for-mas, constituyó otro factor que le infundió miedo a Santiago Alicea.
*240Además de ser intimidante, dicha amenaza de los policías, de obtener automáticamente una orden de allanamiento, fue un engaño a Santiago Alicea, pues la única prueba que tenían en su contra era la confidencia sobre la localización de las armas y ésta no fue corroborada. Al no ser corroborada esta confidencia, no constituye causa probable para emitir una orden de allanamiento.(3)
Aunque de los hechos se pueda inferir que Santiago Ali-cea conocía su derecho a no autorizar un registro sin orden, y que en el ejercicio pleno de sus facultades mentales se negó a permitir el registro, la amenaza de los agentes, unida a las demás circunstancias intimidantes descritas anteriormente, la llevaron a creer que el registro era inevitable y que en realidad no dependía de su consentimiento. Fue este ambiente coercitivo el que llevó a Santiago Alicea a temer por su seguridad y la de su hija menor y, por con-siguiente, a acceder al registro sin orden.
Examinadas las circunstancias particulares descritas anteriormente y la doctrina aplicable, concluimos que el consentimiento prestado por Santiago Alicea estuvo viciado. Su consentimiento fue involuntario, pues fue pro-ducto de intimidación y coacción de la Policía. Por ende, el registro de la residencia de Santiago Alicea, peticionaria, *241fue irrazonable y la evidencia fue obtenida ilegalmente. Procedía la supresión solicitada.

Se dictará sentencia para revocar la resolución recurrida.


. El Sargento Aníbal Rodríguez manifestó que en el apartamento registrado, además de la peticionaria y su hija menor de edad, residían tres (3) hijos mayores de edad, tas armas no fueron encontradas en la habitación de la peticionaria.


 Véase State v. Morgan, 423 So. 2d 478 1982); State v. Mitchell, 360 So. 2d 189 (1978); U.S. v. Kaplan, 896 F.2d 618 (9no Cir. 1990).


 Al evaluar la suficiencia de una declaración jurada parcialmente basada en confidencias, y que se tomó en cuenta en la expedición de una orden de registro o allanamiento, deben considerarse los criterios establecidos en Pueblo v. Díaz Díaz, 106 D.P.R. 348, 354 (1977), a saber: “1) [si] el confidente previamente ha suminis-trado información correcta; 2)[si] la confidencia conduce hacia el criminal en térmi-nos de lugar y tiempo; 3)[si] la confidencia ha sido corroborada por observaciones del agente, o por información proveniente de otras fuentes; y 4)[si] la corroboración se relaciona con actos delictivos cometidos, o en proceso de cometerse.” Se requiere establecer que la información provista por el confidente es confiable, bien mediante corroboración o por otros medios. Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992).
En el caso de autos, el sargento Rodríguez testificó que no conocía quién había dado la confidencia, que no existía documento escrito en la Policía que demostrase la existencia de la confidencia, que en la confidencia no se mencionó al dueño del apar-tamento y que tampoco se mencionó que el dueño del apartamento o cualquier otro residente de éste estuvo implicado en los hechos de la confidencia. Aceptó que la única prueba que tuvo para sospechar que en el apartamento de la peticionaria había armas de fuego fue la confidencia dada. Es preciso concluir que la confidencia no fue corroborada.